DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
Re claims 2, the applicant has stated that the amendment has clarified the relationship between the first optical network, the cable, and the optical splitter. However, the examiner does not believe so as it is still unclear that if the optical splitter is “coupled to the first output line of the optical tap of the first optical network nodes in the chain via the cable”. How, exactly does “a first portion of the optical signal is carried over the first output line of the respective optical tap and onto the cable without being further split, because the output signal will eventually be split as it continues to propagate through the optical splitter, such that it is not further split.
Furthermore, the applicant argues that the tap 106 of Cornell has a different functionality from the coupler 15 and requires two lines at each port 150, 152, 154, so that the signals are split in both direction and that replacing the coupler 15 of Nakagawa with TAP 106 of Cornell would destroy the functionality of Nakagawa require a complete redesign of the network. However, the examiner disagree as the modification was not to replace coupler 15 with the entire tap 106. Rather, that tap 106 discloses a pair of couplers, 156, each associate with one of the directional links of the SFP. The couplers split a portion of the data signals out of the associated links such that a network analysis device connected to the TAP can access the network data ¶ [0026], and further state that the couplers can provide a split ratio 70/30, meaning that 70% of the optical power passed through the coupler 156 remains in the network link and 30% is diverted from the TAP 106 to the network device 180 ¶ [0027]. The modification is that the coupler 15 is to be replaced with the coupler 156 such as to additional accommodate the use 
Re claim 13, the applicant has attempted to clarify the limitation of “wherein the input line, the first output line, and the second output line of the tap of the first optical network node are not accessible from an exterior of the housing”, stating that “the first output line is accessible from an interior of the housing, for example, an end cable can be routed into the housing and optically output to the first output line within the housing”. However, the definition of “accessible” according to the Merriam-Webster dictionary includes “capable of being reached” and “capable of being used or seen”, such that if a cable can be routed into the housing and optically output to the first output line within the housing, it is accessible from the exterior because it is capable of being reached from the outside with the cable as well as capable of being used by the outside components. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

“a cable coupled to the first output line from the optical tape of the first optical network nodes of the chain and extending away from the respective housing, wherein the cable receives a first portion of an optical signal receive at the input line of the first optical network node, the first portion of the optical signal being carried over the first output line of the respective optical tap, and onto the cable without being further power split;
an optical splitter disposed at a location spaced from the housing of each of the network nodes, the optical splitter being optically coupled to the first output line of the optical tap of the first of the optical network nodes in the chain via the cable”. 
However, the amendment is indefinite as confusing and seems it to contradict itself. The claim states are two limitations, stating that “a cable coupled to the first output line of the optical tap of the first output nodes” and later stating “an optical splitter… the optical splitter being optical coupled to the first output line of the optical tap of the first optical network nodes” such that both the optical splitter and the optical cable are both connected to the same output, the first output line of the optical tap of the first optical node. However, the limitation concerning the cable states “the first portion of the optical signal being carried over the first output line of the respective optical tap and onto the cable without being further power split” and then stating “an optical splitter ... the optical splitter being coupled to the first output line of the optical tap of the first of the optical network nodes in the chain via the cable”, which causes some confusion. The optical splitter is coupled to the first output line of the optical tap of the first of the optical nodes in the chain via the cable, and such that if the optical splitter is coupled to the output via the cable”, it would then lead one to believe that the first portion of the optical splitter is supposed to traverse the optical splitter and therefore be split, as it is said in the name of the optical element. However, it stated previously that “the first portion of the optical signal being carried over the first output line of the respective optical tap and onto the cable without being further 
To the extent that the applicant as used the phrase “without being further power split” it is unclear what exactly power split is and how it is different from the splitting that is being performed by the optical splitter. A splitter is defined by Newton’s Telecom Dictionary as “a network that supplies signals to a number of outputs which are individually matched and isolated from each other. See also power divider and frequency splitter”. Furthermore, the “power divider” within Newton’s Telecom Dictionary rec ties “a splitter which divides power from a single into two insolated output. Devices with more than two outputs can also be found”. From the definitions provided, one understands that the optical splitter would in fact divide the power such that on some level it is performing power splitting and how exactly the optical splitter is not performing “power splitting”. Hence, it is unclear what exactly “power split” is and how the optical splitter is not performing it. 
Re claims 3-21, these claims are dependent upon claim 2 and does not correct the issue of indefiniteness resulting from the amendment. 
Re claim 13, this claim is dependent upon claim 2, which recites “a distribution cable coupled to the firs output of the first of the optical network nodes of the gain” as well as “the optical splitter being optically coupled to the first output of one or more optical nodes in the chain”. Furthermore, claim 13 recites “wherein the input line, the first output line, and the second output line of the tap of the first optical network node are not accessible from an exterior of the housing.”
Hence, it is unclear how the first output line and the second output line are not accessible from an exterior of the housing while they are also able to be optically coupled to elements that seem to be outside of the housing element (e.g. the splitter states that it is “disposed at a location spaced from the housing of each of the network nodes”, such that it is not part of the housing and seem external to it). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa US PG PUB 2005/0180752.
Re claim 2, Nakagawa discloses an optical network comprising: 
a plurality of optical network nodes daisy-chained together, each optical network node including a housing supporting an optical tap having an input line, a first output line, and a second output line (Fig.1 discloses a block diagram showing a construction of a WDM rink network (optical ring network) ¶
[0031] that includes four optical nodes, 1-1, 1-2, 1-3, and 1-4 each of the network nodes includes a unit are connection via an optical transmission path 10 to from a ring configuration, wherein the transmission of signals along the rink discloses a first input and a first output. Furthermore, each node
has a variable wavelength filter 5, such as to disclose a second output of the node ¶ [0052the optical tap power splitting the first portion of the optical signal onto the first output line, the optical tap allowing (an optical coupler 15 for splitting part of the output light off from the output of the rejection add filter 14 ¶ [0061], hence part of the output goes to the coupler towards 1x4 coupler 13 and the other heading to the output of the unit to transmission path 10, Fig. 4); 
a cable coupled to the first output line of the optical tap of a first of the optical network nodes of the chain (there is a cable between optical coupler 15 and 1x4 coupler 13, Fig. 4), wherein the cable receives a first portion of an optical signal received at the input line of the first optical network node , the first portion of the optical signal being carried over the first output line of the respective optical tap and onto the cable without being further power split (an optical coupler 15 for splitting part of the output light off from the output of the rejection add filter 14 ¶ [0061], such that a portion of the signal is being sent to the 1x4 coupler 13 without being split along the path towards the coupler); 
an optical splitter (1x4 coupler 13, Fig. 4), the optical splitter being optically coupled to the first output line of the optical tap of the first of the optical network nodes in the chain via the cable (1x4 optical coupler 13 arranged on the receiver side for dividing the split light from the optical coupler 15 into four ports ¶ [0061], such that it is coupled to the output of the optical tap or optical coupler 15).  
Nakagawa does not explicitly disclose that optical coupler 15 or the optical tap asymmetrically power splitting out a first portion of any optical signal received at the input line from a remainder of the optical signal. However, However, Cornell discloses the optical tap asymmetrically splitting out a first portion of any optical signal received at the input line from a remainder of the optical signal (network traffic access port 106 has a pair of couplers 156, Fig. 1b, wherein the coupler 156 with the TAP can have any desired split ratios, from example the couplers can provide a split ration of 70/30 meaning that 70% of the optical  power passes through a coupler 156 and remains in the network link and 30% is diverted from the TAP 106 to the network device ¶ [0027], such that the splitting in asymmetrical), the optical tap splitting the first portion of the optical signal onto the first output line, the optical tap allowing the  (optical link 110 passes through coupler 156 where a portion of the optical signal split and routed on optical link 114 to tap 154 and on to network device 108 ¶ [0026] and wherein the signal can be seen to continue on via optical cable 164, Fig. 1b. Furthermore, from example the couplers can provide a split ration of 70/30 meaning that 70% of the optical power passes through a coupler 156 and remains in the network link and 30% is diverted from the TAP 106 to the network device ¶ [0027] such that the 30% is the first portion which is less that the remainder of the 70%). 
Nakagawa and Cornell are analogous art because they are from the same field of endeavor, optical communication systems tapping an optical communication line. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Nakagawa and Cornell before him or her, to modify the optical coupling element of Nakagawa to include the asymmetrical coupler of Nakagawa because it combines prior art according to known methods to obtain predictable results, in this instance, it allows for the optical coupling at the node to only take a smaller portion of the optical signal, enabling for a stronger signal to be received along the path.
Furthermore, Nakagawa does not explicitly disclose that the cable is extending away from the housing and an optical splitter disposed at a location spaced from the housing of each of the network nodes. However, Cornell discloses wherein the component TAP 106 is inserted along a path and optical signal are routed though TAP and diverts a copy of incoming and/or outgoing optical signals onto cables 168 and 170 to a connected network devices ¶ [0024], such that that the network device/components are separated from the components of the tap device, Fig. 1a, and that only the couplers are within the housing element device and are accessed with the optical fibers and to other elements via cable. 
Nakagawa and Cornell are analogous art because they are from the same field of endeavor, optical communication system. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Nakagawa and Cornell before him or her, to modify the optical 
Furthermore, the MPEP stated In re Japiske that claims in a hydraulic power press which reads on the prior art except in regards to the position where held unpatentable because shifting the position would not have modified the operation of the device MPEP 2144.04 Section VI Part C, such that it could be understood that the transferring of the elements of reception, in this case the optical coupler and the filters would have operated along the same signal within the network device just at a different position of the signal path, but would not have modified the signal in any other way.
Re claim 11, Nakagawa and Cornell disclose all the elements of claim 2, which claim 11 is dependent. Furthermore, Nakagawa and discloses wherein the optical taps of the optical network nodes are configured to split off a common power percentage of the optical signals (Nakagawa discloses optical coupler 15 that exists with multiple optical nodes, Fig. 4 for node 1-I, and Cornell discloses network traffic access port 106 has a pair of couplers 156, Fig. 1b, wherein the coupler 156 with the TAP can have any desired split ratios, from example the couplers can provide a split ration of 70/30 meaning that 70% of the optical  power passes through a coupler 156 and remains in the network link and 30% is diverted from the TAP 106 to the network device ¶ [0027], such that the splitting in asymmetrical such that the combination would be applied to all of the optical couplers) so that an optical power of the first portion of the optical signal at a first optical network node in the chain is different than an optical power of the first portion of the optical signal at a second optical network node in the chain (hence as  a result of the combination, that all of the optical couplers are splitting at a 70/30 ratio, then the optical power of the first portion of the optical signal at the first node will be different than that of the second node).4  
Re claim 14, Nakagawa and Cornell disclose all the elements of claim 2, which claim 14 is dependent. Furthermore, wherein the optical splitter is disposed within a splitter module, which is (Nakagawa disclose the optical splitter to be used along one of the outputs of the signal from the optical coupler, Fig. 4 and Cornell discloses that the second split signal be sent output to the network device such that when then components are combine, one of ordinary skill in the art could recognize the reconfiguration of the splitter to be moved to a separate or remote location further along the path at a remote location of the network device).  
Re claim 15, Nakagawa and Cornell disclose all the elements of claim 14, which claim 15 is dependent. Furthermore, Nakagawa discloses wherein the splitter module defines a plurality of output ports configured to receive drop cables (Nakagawa discloses that a 1x4 optical coupler 14 arranged on the receiver side for dividing the split from the optical coupler 15 into four ports, and wavelength selecting filters 5 one for each output or drop port of the optical coupler 13 ¶ [0061], such that the signals output from the filters are transmitted to drop cables).  

Claim 3-10, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa and Cornell as applied to claim 2 above, and further in view of Regan et al (herein Regan) US PG PUB 2006/0153517.
Re claim 3, Nakagawa and Cornell disclose all the elements of claim 2, which claim 3 is dependent. Furthermore, Nakagawa does not explicitly disclose wherein the housing of the first optical network node defines a sealed interior.3  However, Regan discloses packaging POS 112 in an optical splitter cassette, or housing, may provide protective packaging to facilitate easy handling of otherwise fragile splitter components by linesmen.  An optical splitter cassette may include any device capable of housing one or more assemblies used for splicing an incoming fiber into two or more outgoing fibers. ¶ [0050] 
Nakagawa, Cornell, and Regan are analogous art because they are from the same field of endeavor, optical communication networks. At the time of filing, it would have been obvious to one of 
Re claim 4, Nakagawa, Cornell, and Holmberg disclose all the components of claim 3, which claim 4 is dependent. Furthermore, Holmberg discloses wherein the housing of the first optical network node includes a first housing piece and a second housing piece that couple together at a sealing region to form the sealed interior (exemplary implementation of a fiber drop terminal 300 that may include a stepped face, consistent with the principles of the invention.  Stepped face terminal 300 may include a base 302, a fastener guide 304, a housing 306 ¶ [0065], such that there are two pieces that are coupled together).  
Re claim 5, Nakagawa, Cornell, and Regan disclose all the components of claim 4, which claim 5 is dependent upon. Furthermore, Regan discloses wherein the sealing region defines a cable pass-through location through which the distribution cable extends into the interior of the housing to reach the first output (Housing 306 may include an outer surface having penetrations passing therethrough for receiving, for example, output receptacles 310A-D. ¶ [0068] the output receptacles 310A-D may provide a rugged exterior package that houses a ferrule alignment sleeve for the purpose of mating two fiber optic connectors to connect with an optical fiber ¶ [0073], such as the distribution cable of Nakagawa).  
Re claim 6, Nakagawa, Cornell, and Regan disclose all the elements of claim 5, which claim 6 is dependent. Furthermore, Regan discloses wherein the distribution cable is optically spliced to the first output within the interior of the housing (Optical fibers 808A-D may be routed inside housing 306 using first central retainer 404 and/or second central retainer 406 and first and second high elevation retainer 412 and 414.  Optical fibers 808A-D may be cut longer than necessary to reach from breakout device 810 to one or more output receptacles, such as output receptacles 310A-D. The fiber coils may be arranged in accordance with manufacturer specified minimum bend radii associated with optical fibers 808A-D. Distal ends of optical fibers 808A-D may have connectors attached thereto for coupling to a like number of receptacle bodies, such as receptacle bodies 416A-D and/or the distal ends may be left bare and fused/spliced to receptacle bodies. ¶ [0101], such that the distribution cable at the output receptacles could be spliced within the interior of the housing).   
Re claim 7, Nakagawa, Cornell, and Regan disclose all the elements of claim 5, which claim 7 is dependent. Furthermore, Regan discloses wherein the cable pass-through location enables a first cable to extend into the interior of the housing to reach the input (Housing 306, incoming fiber bundle 318, Fig. 8, such that the in one implementation, input receptacle 802 may receive signals associated with four optical fibers, breakout device 810 may convey the respective signals to optical fibers 808A-D ¶ [0100], such that the incoming fiber is coupled into the housing). 
Re claim 8, Nakagawa, Cornell, and Regan disclose all the elements of claim 6, which claim 8 is dependent upon. Furthermore, Regan discloses wherein the first cable is optically spliced to the input within the interior of the housing (An optical splitter cassette may include any device capable of housing one or more assemblies used for splicing an incoming fiber into two or more outgoing fibers. ¶ [0050], such that the input fiber 318 is understood to be spliced to the outputs of the breakout device in Fig. 8c)
Re claim 9, Nakagawa, Cornell, and Regan disclose all the elements of claim 5, which claim 9 is dependent. Furthermore, wherein the cable pass-through location enables a second cable to extend into the interior of the housing to reach the second output (Housing 306 may include an outer surface having penetrations passing therethrough for receiving, for example, output receptacles 310A-D. ¶ [0068] the output receptacles 310A-D may provide a rugged exterior package that houses a ferrule alignment sleeve for the purpose of mating two fiber optic connectors to connect with an optical fiber ¶ [0073], such as the second cable of Cornell).  
(Optical fibers 808A-D may be routed inside housing 306 using first central retainer 404 and/or second central retainer 406 and first and second high elevation retainer 412 and 414.  Optical fibers 808A-D may be cut longer than necessary to reach from breakout device 810 to one or more output receptacles, such as output receptacles 310A-D. The fiber coils may be arranged in accordance with manufacturer specified minimum bend radii associated with optical fibers 808A-D. Distal ends of optical fibers 808A-D may have connectors attached thereto for coupling to a like number of receptacle bodies, such as receptacle bodies 416A-D and/or the distal ends may be left bare and fused/spliced to receptacle bodies. ¶ [0101], such that the second cable at the output receptacles could be spliced within the interior of the housing).  
Re claim 16, Nakagawa and Cornell disclose all the elements of claim 14, which claim 16 is dependent. Furthermore, Nakagawa and Cornell do not explicitly disclose wherein the splitter module defines a plurality of output pigtails having connectorized ends.  
However, Regan discloses Still other implementations of a fiber drop terminal may include provisions, such as connectors, receptacles, pigtails, etc., for conveying communication signals over copper wires in addition to conveying optical signals over output fibers. ¶ [0172]. 
Nakagawa, Cornell, and Regan are analogous art because they are from the same field of endeavor, optical communication systems. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Nakagawa, Cornell, and Regan before him or her, to modify the output of the splitter module of Nakagawa to include the connectors and pigtails of Regan because it combines prior art components according to known methods to obtained predictable results, in this instance, enabling the system to convey optical signal and electrical signals to the destination. 
(passive optical splitter POS 112 enables one to make fiber connection available to the subscriber ¶ [0051], such that the output pigtails of the splitter could be provided to the subscriber).  
Re claim 19, Nakagawa and Cornell disclose all the elements claim 2, which claim 19 is dependent upon. Furthermore, Nakagawa and Cornell do not explicitly disclose wherein the input defines a connectorized end of a cable.  
However, Regan discloses other implementations of a fiber drop terminal may include provisions, such as connectors, receptacles, pigtails, etc., for conveying communication signals over copper wires in addition to conveying optical signals over output fibers.  For example, output receptacles may include both an optical fiber and one or more copper conductors.  Output connectors mating with the receptacles may convey optical signals and/or electrical signals to a destination.
Nakagawa, Cornell, and Regan are analogous art because they are from the same field of endeavor, optical communication systems. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Nakagawa, Cornell, and Regan before him or her, to modify the output of the splitter module of Nakagawa to include the connectors to be connectorized of Regan because it combines prior art components according to known methods to obtained predictable results, in this instance, enabling the system to convey optical signal and electrical signals to the destination. 

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa and Cornell as applied to claim 2 above, and further in view of Eiselt et al (herein Eiselt) US PG PUB 2014/0226987.
Re claim 12, Nakagawa and Cornell disclose all the elements of claim 2, which claim 12 is dependent upon. Furthermore, Nakagawa discloses an optical communication system with nodes in a loop formation. Nakagawa does not explicitly disclose further comprising a subscriber line leading from the first output of another of the optical network nodes in the chain to a subscriber without further splitting any optical signals carried over the subscriber line. 
However, Eiselt discloses instead of using a closed ring structure or a bus structure, an open ring structure with two head-end terminals provided at each end of the chain-like structure in which further at least one add/drop filter device lies between the two head-end terminals adapted to connect at least one tail-end terminal.  The head-end terminals and the add/drop filter devices are connected via a single optical fiber or fiber sections, respectively. ¶ [0007], such that the last terminal node does not perform further splitting of the output signal at the terminal node and just receives the output from the last WDM add drop filter device 11, Fig. 1, which would separate or split the desired signals out. 
Nakagawa and Eiselt are analogous art because they are from the same field of endeavor, WDM communication systems. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Nakagawa and Eiselt before him or her, to modify the system to not be closed ring, but an open ring structure of Eiselt because it combines prior art elements according to known methods to yield predictable results, which in this case would have the system more at least one more splitting and coupling element that could potentially reduce the amount of power and quality of the signal that is received at the end element. 

18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa and Cornell as applied to claim 2 above, and further in view of Haile-Mariam et al (herein Haile-Mariam) US PG PUB 2017/0285286.
Re claim 18, Nakagawa and Cornell disclose all the elements of claim 2, which claim 18 is dependent. Furthermore, Nakagawa and Cornell do not explicitly disclose wherein the first of the optical network nodes is mounted to a spool. 
However, Haile-Mariam discloses an assembly for deploying fiber optic cable includes a housing, a spool, and a component module.  The housing defines a cavity and includes a wall.  The wall defines an opening that allows a first portion of a fiber optic cable to pass there through.  The spool stores a second portion of the fiber optic cable and is rotatably coupled to the housing. ¶ [0006]. 
Nakagawa, Cornell, and Haile-Mariam are analogous art because they are from the same field of endeavor, optical components using fiber optic cables. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Nakagawa, Cornell, and Haile-Mariam before him or her, to modify the optical coupling system of Nakagawa and Cornell to include the spool of Haile-Mariam because it combines prior art elements according to known methods to yield predictable results, which in this case enables the element to store a portion of the fiber optic cable such that could be easily installed to compensate for the varying distance and locations through which connections need to be made. 

Allowable Subject Matter
Claims 20 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/               Examiner, Art Unit 2637